DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchsmann et al., U.S. Pre Grant Publication 2018/0127980 in view of Marsella et al., U.S. Patent Number 5,618,905.
	Regarding claims 1-3, 5 and 16, Fuchsmann discloses rebars formed from (a) a fibrous carrier and (b) a hardened composition formed from (b1) at least one epoxy compound and (b2) at least one polyamine [0009-0015].  Paragraphs 0047-0048 discloses that the polyamines can include triamines.  Paragraph 0042 of Fuchsmann discloses that the epoxy component comprises polyepoxides based on bisphenol A diglycidyl ether.  
	Fuchsmann is silent to the triamine comprising at least one alkyl-substituted ethyleneamine of formula (1) as recited in the claim.  Marsella discloses curable epoxy resin composition comprising a polyepoxide resin and an amine curative wherein the amine curative comprises a polyalkylene polyamine having at least three amine nitrogens [triamine] [abstract and column 2, lines 35-56.  Column 2, lines 35-56 discloses that the polyalkylene polyamine can 

	Regarding claim 4, Fuchsmann discloses the use of at least polyamine wherein the polyamine can include a triamine [0048].  The at least one polyamine accounts for 100% by weight of the polyamine.

	Regarding claims 6-7, Fuchsmann discloses in paragraph 0027 that the fibrous carrier can include glass or carbon fibers [see also paragraph 0022].

	Regarding claims 8 and 10, Fuchsmann discloses a method of production of a composition comprising (a) at least one fibrous carrier and (b) at least one polyamine [abstract and 0009-0015].  Paragraph 0097 discloses that the composition is cured [hardened].  

	Regarding claim 9, paragraph 0097 discloses that the curing [hardened] is affected at temperatures between 100 and 300 °C.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

	Regarding claims 11-12, Fuchsmann discloses unwinding reinforcing materials; pulling the reinforcing fibers through an impregnation device to impregnated the reinforcing fibers with the matrix; and pulling the impregnated fibers through a heating device in which the impregnated reinforcing fibers are cured at temperature in the range of  100 and 300 °C.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

	Regarding claim 13, paragraph 0089 discloses that the reinforcing materials can be in the form of continuous mats or rovings.

	Regarding claim 14, the abstract of Fuchsmann discloses a cured composition.

	Regarding claim 15, paragraph 0121 of Fuchsmann discloses a composite moulding.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786